Citation Nr: 0006027	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-23 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1969.  


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair disposition of 
this claim has been associated with the claims folder.  

2.  The veteran's PTSD is manifested by an inability to 
tolerate dissension, irritability, poor frustration 
tolerance, intrusive memories, depression, some social 
isolation and sleep disturbances.  


CONCLUSION OF LAW

A disability rating of more than 30 percent for the veteran's 
service-connected PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
(1999); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
Service connection for PTSD was granted in April 1992, 
effective from October 31, 1991, and rated 10 percent 
disabling.  The veteran also has an award of service 
connection for the acquired absence of the right little 
finger and the metacarpal phalangeal level and partial 
ankylosis of the right ring finger, rated 20 percent 
disabling.  That injury occurred when he was shot in the hand 
during service.  In September 1993 the veteran raised a claim 
of entitlement to an increased rating for his PTSD.  At a 
hearing before a traveling member of the Board of Veterans' 
Appeals (Board) conducted in October 1993 in conjunction with 
the appeal of two other claims, the veteran discussed the 
symptoms of his PTSD.  He reported they include reliving one 
of the times he was shot in the hand every time he shakes 
someone's hand, and that he has dreams that are also related 
to that incident.  He added that his sleep is disturbed as 
well.  He is uncomfortable when helicopters fly overhead, and 
has flash backs when under stress.  He is unable to complete 
tasks, like college, which he quit with only four classes 
left to complete his degree, had two disastrous marriages, 
and employment problems.  He underwent counseling with Dr. M 
on several occasions in 1981, but did not think those 
sessions helped him.  He reported he is moody and irritable, 
does not like to take medication, and prefers to be alone.  
The matter was referred to the Regional Office (RO) by the 
Board in its January 1996 decision addressing other claims.  
In response, in April 1996 the RO asked the veteran to 
identify when and where he received recent treatment for his 
PTSD.  He responded that he had received none since he was 
treated by Dr. M.  

In January 1997 he underwent a Department of Veterans Affairs 
(VA) compensation and pension examination, including 
psychological testing.  The examiner noted the veteran's 
reports of continuous difficulties that have to do with the 
way he felt about Vietnam.  In the last 30 years he had held 
over 30 jobs, and is broke and unable to maintain employment 
because of severe interpersonal difficulties and emotional 
withdrawal.  He reported that his mood fluctuated a lot, and 
he is seen by others as moody and temperamental  He did not 
describe depression, mania or hypermania.  He did report 
feelings of anger, frustration and an inability to cope with 
stress: when under stress he has "high adrenaline pump" and 
gets angry, unpredictable and develops sleep problems.  He 
reported he often awakens from 2 to 4 in the morning, and 
also has nightmares, especially when under stress.  He 
indicated the only treatment he sought for his psychiatric 
symptoms was in 1981, coincident with his second divorce.  
Upon examination in January 1997, the examiner noted the 
veteran was well dressed and groomed, on time, oriented, 
without cognitive deficits, exhibited no evidence of 
depression although some symptoms of anxiety were present and 
he became "jittery."  Overall he had very good control, and 
was without evidence of a thought disorder, psychotic 
thinking, delusions or hallucinations.  Insight and judgment 
were fair, and he was without obvious symptoms of depression 
or panicky feelings.  The examiner's impression was, based on 
the veteran's report of symptoms, he may qualify for a 
diagnosis of PTSD although probably Axis II personality 
problems may contribute to his maladjustment.  The examiner 
concluded that the veteran's report of symptoms did meet the 
criteria for PTSD.  

In March 1997, an increased rating was denied after the RO 
considered the evidence in light of the old and the recently 
revised rating criteria.  The veteran expressed written 
disagreement with that determination, and was furnished a 
Statement of the Case.  In August 1997 he filed a substantive 
appeal, and testified before a hearing officer that month.  
Among the symptoms he reported suffering that he attributed 
to his service-connected PTSD were binge drinking, social 
isolation and an inability to relate to his own family, sleep 
disturbances including nightmares that involved his dead 
friends, an inability to complete tasks or to keep a job.  He 
reported that he was working for a trucking company, a job he 
had managed to keep for two years, but had no real friends at 
work.  He did socialize with some Vietnam friends.  He did 
not seek treatment at the VA for his PTSD because he didn't 
think they could relate to him.  He reported suffering from 
hypervigilance, and having suicidal thoughts.  In a 
Supplemental Statement of the Case (SSOC) furnished to him 
later that month the bases for the continued denial of his 
claim for an increase were explained.  

A hearing was held before the undersigned in February 1999.  
The veteran testified that the matter should be remanded for 
an adequate psychiatric examination.  He added that he had 
just begun treatment for his PTSD at a VA facility in Santa 
Barbara.  He referred to a service organization newsletter 
article regarding PTSD, and stated that he has constant 
memories of Vietnam, firefights, and rescuing people.  He 
reported he feels emotionally numb, and feels overwhelmed.  
He does not do much of anything anymore, and experiences 
stress related to employment.  He said he continually gets 
angry at work, and quits jobs as a result.  He added that he 
is on his fifth trade, as an electrician, after having been a 
carpenter, truckdriver, mechanic and substitute teacher.  He 
finally completed his Bachelor of Science degree in biology.  
He reported he has problems concentrating.  He stated he 
doesn't feel like being around people.  He reported using 
marijuana on a daily basis to relax.  He reported feeling 
extremely moody, irritable, angry and suspicious, and 
continued sleep disturbances, as well as feeling a lot of 
guilt related to an incident that occurred when he was 
working as a substitute teacher.  He asserted that a 
disability rating of 50 or 70 percent would more accurately 
represent the level of disability caused by his PTSD.  

In April 1999 the Board remanded this matter for additional 
development, including providing the veteran the opportunity 
to have a VA psychiatric examination that identified all 
psychiatric disorders present in the veteran.  VA treatment 
records were obtained from the VA medical facility in Santa 
Barbara, California.  Those records include a January 1999 
mental health clinic record in which the veteran's history 
was recounted.  Upon examination that day he was oriented, 
his memory was intact, he gave a history of an inability to 
look in anyone's eyes for years, his speech was free-flowing, 
thoughts were goal directed, and he was pre-occupied with 
what happened to him in the past.  He reported almost daily 
flashbacks, especially when around Vietnamese people, and 
reported nightmares about Vietnam.  He reported he keeps 
gaining weight, but that sometimes he forgets to eat.  He 
reported that once he wakes up he has trouble returning to 
sleep.  The assessment was PTSD, and he was prescribed 
medication.  The veteran also reported that he used to get 
into bar fights but had not been arrested.  He repeated that 
other than the brief treatment with Dr. M in 1981, he had 
received no treatment for his PTSD.  

In June 1999 the veteran was afforded a VA compensation and 
pension examination by a psychiatrist.  After indicating a 
complete review of the record and an interview of the veteran 
were conducted, and after noting the veteran's psychiatric 
past, the examiner reported that the veteran had not 
continued to take the medication prescribed by VA in January 
1999, as he did not like its side effects.  Regarding his 
current level of functioning, the examiner indicated the 
veteran lives alone in an apartment, spending time reading 
and watching television.  He is generally isolated, except 
for two Vietnam friends.  He handles his own shopping, 
errands, chores and cooking.  He was well developed, well 
nourished, cooperative, his speech was of a regular rate and 
rhythm, with a normal tone and pressure.  Body movements were 
normal without dyskinesia, eye contact was good and the 
veteran established a good rapport with the examiner.  He was 
alert, oriented, his memory was intact as was recall.  
Testing of concentration, abstract thinking, insight and 
judgment, and fund of knowledge revealed correct answers.  
The examiner assessed the veteran's mood as depressed, but 
the affect was full and incongruent to the mood.  No 
homicidal or suicidal ideation was reported, and he did not 
exhibit psychomotor retardation or agitation.  No symptoms of 
deficits with reality contact were reported.  The examiner 
diagnosed PTSD, marijuana abuse, and episodic alcohol abuse, 
together with compulsive personality traits.  He assessed the 
veteran's current and past year Global Assessment of 
Functioning (GAF) due to PTSD as 65.  

The examiner's assessment reported that the veteran's most 
prominent symptomatology is an inability to tolerate 
dissension, his irritability and poor frustration tolerance.  
His depression is part of his PTSD and does not warrant a 
separate diagnosis.  The examiner added that much of the 
veteran's problems stem from his pre-existing personality 
disorder.  The veteran's PTSD symptoms have been propagated 
through the ensuing years, both by his personality disorder 
and by a mixture of substance abuse including recurrent 
bingeing on alcohol and daily use of marijuana.  The examiner 
pointed out that the sense of paranoia engendered by the 
marijuana most likely exacerbates the veteran's sense of 
vulnerability and emotional instability.  He added that the 
veteran's ongoing personality difficulties are primarily 
responsible for his inability to tolerate frustration and 
frequent job changes, and is at least 40 percent responsible 
for his current symptomatology.  Marijuana and alcohol abuse 
are at least equally responsible for his temper dyscontrol 
and the actual symptoms of PTSD, such as intrusive memories, 
are most likely approximately 10 percent responsible for his 
difficulties.  The examiner opined that the veteran's main 
impairment is difficulty interacting with others due to 
irritability, which affects equally his professional and 
social environment; he is otherwise able to maintain 
appropriate memory and concentration to fulfill job duties.  

The examiner opined that the occupational level of impairment 
due solely to PTSD is most consistent with the rating 
criteria set out in the remand that are taken from the new 
version of the rating schedule for a 30 percent rating.  He 
added that the main psychological stressor on Axis IV is the 
veteran's personality disorder, ongoing drug and alcohol 
abuse and social isolation.  On Axis V, his GAF solely due to 
PTSD is 65, namely his symptoms such as intrusive memories do 
not cause the vast majority of his difficulties and by 
themselves would cause only mild impairment.  The GAF of 65 
is in the mild range and represents the veteran's ability to 
carry on with normal functioning in the household, having 
meaningful interpersonal relationships with friends from 
Vietnam, and not having significant cognitive impairment with 
respect to professional abilities.  

However, the vast majority of his symptomatology, including 
irritability and inability to tolerate frustration, are due 
to his personality disorder and marijuana abuse and are of a 
moderate intensity, which most closely fits the GAF of 59 
assigned by the examiner for those disorders.  The examiner 
added that the veteran was not able to handle his own funds 
appropriately, as such funds are likely to be misused for 
further marijuana procurement.  

In a rating decision dated in August 1999, the disability 
rating assigned for the veteran's PTSD was increased to 30 
percent, effective the date of the claim for an increased 
rating, September 1993.  The veteran was informed of that 
decision and provided a SSOC explaining the bases for that 
decision.  He responded by repeating his assertion that a 
higher rating was warranted, and submitted a DD Form 215, 
Correction to DD Form 214, Certificate of Release or 
Discharge from Active Duty.  He also asked that VA obtain a 
copy of a book in which his name is mentioned regarding 
activities that occurred during the time period he was in 
Vietnam.  In response, the RO advised him that it would not 
obtain a copy of the book that he identified, as it was not 
relevant evidence in his currently pending claim for an 
increased rating for his already-service-connected PTSD.  The 
veteran then contacted his representative and repeated his 
request that an increased rating be granted, discussed his 
continued employment, sleep, stress and social isolation 
problems, and repeated his request that the book he 
previously identified be considered as evidence.  

Applicable Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, 
on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
schedule in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to the service-
connected disability.  The governing norm in those 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

Prior to November 7, 1996, a 100 percent evaluation for PTSD 
was warranted for the existence of one of the following 
conditions: the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  A 
70 percent evaluation for PTSD was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to maintain 
or retain employment.  A 50 percent evaluation for PTSD was 
warranted where the social and industrial adaptability was 
considerably impaired.  A 30 percent evaluation was warranted 
where there was a definite social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of social 
and industrial unadaptability that is "more than moderate but 
less than rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. 7104(c).  

The Rating Schedule for psychiatric disorders was revised, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(1996).  Under the new rating schedule, a 100 percent 
evaluation for PTSD is warranted for total occupational and 
social impairment.  A total occupational and social 
impairment includes symptoms such as the following:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  A 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.  Symptoms include the 
following: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
required for occupational and social impairment with reduced 
reliability and productivity.  Symptoms include the 
following: flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation is appropriate 
when the veteran's symptoms and manifestations are most 
accurately described as occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Analysis
As this claim originated as one for a rating of more than 10 
percent for the veteran's service-connected PTSD, the fact 
that the RO granted an increase from 10 percent to 30 percent 
did not resolve the claim on appeal, as VA must consider 
whether the highest possible rating is warranted in this 
case.  AB.  The Board points out here that no additional 
action will be taken to supplement the record with the book 
referred to by the veteran.  As explained to him by the RO, 
such materials are not relevant to this claim, wherein the 
focus is not on whether the veteran has PTSD as the result of 
service, but to what extent he is disabled by its symptoms.  

Under the old criteria set out in detail above, a 50 percent 
rating was warranted if, by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment, and his ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  Higher ratings (70 
and 100 percent) required symptoms comparable with severe 
impairment of the ability to establish and maintain effective 
or favorable social or industrial relationships; or the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
episodes, or the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (1995).  Before 
November 7, 1996, VA regulations provided that the severity 
of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

As the veteran has received very little treatment for his 
PTSD since he filed this claim for an increased rating in 
September 1993, the information regarding current symptoms 
attributable to that disorder is limited, for the most part, 
to the January 1997 and June 1999 VA compensation and pension 
examinations, to the January 1999 treatment at the VA medical 
facility in Santa Barbara, and to the veteran's assertions.  
The details of the symptoms and manifestations of PTSD 
experienced by the veteran are set out in detail above and 
will not be repeated here.  The Board notes, however, that 
the evidence does not suggest that the veteran's reliability, 
flexibility and efficiency levels have been so reduced by his 
PTSD symptoms as to result in considerable industrial 
impairment, as the veteran is able to obtain and maintain 
employment to the extent he can maintain a household, and 
then function satisfactorily in that household by performing 
necessary tasks associated with independent living described 
by the examiner in 1999.  Likewise, his ability to establish 
or maintain effective or favorable relationships does not 
appear to have been considerably impaired, as he is able to 
maintain a relationship with two friends from Vietnam.  In 
addition, the evidence of symptomatology attributed to the 
veteran's PTSD does not suggest that the veteran experiences 
a level of impairment of more than 50 percent under the old 
version of the rating schedule:  although the veteran's 
social and industrial adaptability has been impaired, the 
extent of that impairment is more accurately described as 
definite than as severe.  Similarly, the evidence does not 
support a finding that the veteran experiences virtual 
isolation in the community, that he experiences totally 
incapacitating episodes or is demonstrably unable to obtain 
or retain employment due to his PTSD symptoms.  Accordingly, 
under the old version of the rating schedule, the criteria 
for a 30 percent disability rating are met, but the evidence 
does not support a conclusion that a disability rating of 
more than 30 percent is appropriate at this time.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, 4. 132, 
Diagnostic Code 9411 (1995).  

The Board has also considered the evidence in light of the 
rating criteria enacted in November 1996, and has concluded 
that a rating of more than 30 percent is not warranted 
thereunder.  The rating criteria are set out in detail above, 
as is the medical evidence of symptomatology attributed to 
the veteran's PTSD.  The evidence does not reflect that the 
veteran experiences symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The evidence does not reflect that the veteran exhibits 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood.  There 
is some evidence of suicidal ideation, but no evidence of 
obsessional rituals, or illogical, obscure, or irrelevant 
speech.  Although there is evidence of depression, and in the 
January 1997 VA examination the examiner noted the veteran 
appeared "jittery," there is no indication of panic 
attacks, or that the veteran's depression or the noted 
"jitters" affect his ability to function independently, 
appropriately and effectively.  The veteran reported he has 
episodes at work in which he will throw an object or shout 
when under stress, and to that extent exhibits impaired 
impulse control, but upon examination such symptoms were not 
confirmed.  The veteran's episodes of irritability were 
considered and discussed by the VA examiners, but in the June 
1999 report the examiner indicated that symptom was at least 
equally attributable to his marijuana and alcohol abuse.  
There is no evidence of spatial disorientation or neglect of 
personal appearance and hygiene.  The veteran's reported 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) is of record.  The evidence 
suggests an impairment of, but not an inability to, establish 
and maintain effective relationships.  

There is no evidence to support a finding that the veteran 
experiences, as the result of his PTSD, occupational and 
social impairment with reduced reliability and productivity.  
There is no evidence of record of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of memory; impaired judgment; or impaired abstract 
thinking.  The veteran's mood has been described by medical 
personnel as depressed, so he does exhibit a disturbance of 
mood.  In addition, there is evidence of difficulty in 
maintaining effective work and social relationships.  
However, the veteran is able to establish and maintain such 
relationships, and the level of difficulty he experiences in 
that regard is adequately addressed in the criteria for a 30 
percent rating.  

Following careful consideration of the evidence of record, 
the Board finds that the veteran's symptoms and 
manifestations are most accurately described as occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, chronic sleep impairment.  As those 
are the criteria for a 30 percent rating under the new 
version of the rating schedule, the Board finds that under 
the current version of the Rating Schedule 30 percent is the 
appropriate disability rating for the veteran's PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (1999).

The Board has also considered whether this matter requires 
further action under 38 C.F.R. § 3.321.  To date the RO has 
not specifically addressed that matter, however, and the 
Board must ascertain whether the veteran would be prejudiced 
by such consideration first occurring here at the Board 
rather than at the RO.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  In this case, however, the evidence does not 
suggest that the veteran's PTSD causes symptoms that require 
hospitalization.  Although the veteran does have employment 
problems that are associated at least in part with his PTSD, 
those employment problems are adequately addressed by the 
rating schedule.  Accordingly, the Board concludes that 
extraschedular consideration does not appear to be warranted 
in this case at this time, and will not suggest referral for 
additional action under 38 C.F.R. § 3.321.  



ORDER

As a disability rating of more than 30 percent for the 
veteran's service-connected PTSD is not warranted under 
either version of the Rating Schedule, the appeal is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

